Honorable Oscar B. McInnis      Opinion No. M- 925
Criminal District Attorney
Hidalgo County Courthouse       Re:   Questions relating to
Edinburg, Texas    78539              transfer of real property
                                      by Hidalgo County Housing
                                      Authority under Article
Dear Sir:                             1269k, V.C.S.
     You have requested the opinion of this office concerning
the authority of the Hidalgo County Housing Authority to transfer
real property to a non-profit corporation.
     We quote from your letter requesting the opinion as fol-
lows:
          "At sometime in the past under authority
     of Article 1269k, V.C.S., there was established
     in Hidalgo County the Hidalgo County Housing
     Authority. This Housing Authority administers
     two (2) housing projects in,this cbunty--one
     located at McAllen and the other at Weslaco.
          "It has been suggested to the Commissioners'
     Court that Hidalgo County enter into an agree-
     ment with Cameron County,to form a Regional
     Housing Authority."
     In your letter request you then ask if the Hidalgo County
Housing Authority can legally declare all its property excess,
transfer it to a non-profit organization, without consideration,
said non-profit organization having a provision in its Charter
to the effect that if it sells the property and dissolves, the
assets would revert to Hidalgo County, then the non-profit
organization sell the property to the Regional Housing Authority,
dissolve and turn the proceeds of the sale over to Hidalgo County.
     Your question must be answered in the negative for the
following reasons:
     Article 1269k, Section 23b, sets out the method by which
a regional housing authority may be created. That Article
provides, in part, as follows:

                               -4515-
Honorable Oscar B. McInnis, page 2 (M- 925)


         "If the Commissioners Court of each of two
    (2) or more contiguous counties by resolution
    declares that there is a need for one housing
    authority to be created for all of such counties
    to exercise powers and other functions herein
    prescribed for a housing authority in such counties,
    a public body corporate and politic to be known
    as a regional housing authority shall thereupon
    exist for all of such counties and exercise its
    powers and other functions in such counties;
    and thereupon each county housing authority
    created for each of such counties shall cease to
    exist except for the purpose of winding up its
    affairs and executing a deed to the regional
    housing authority as hereinafter provided;. . .'I
     The clear meaning of the statute leaves no doubt   that if
an existing housing authority plans to become part of   a regional
housing authority, then all the property owned by the   county
housing authority must be transferred to the regional   housing
authority in the manner set out in the statute.
     Also, in the event that the Housing Authority has certain
properties which are no longer needed by the Housing Authority
in carrying out its functions, then the Housing Authority may
sell said property, and the proceeds from such sales would go
to the Housing Authority and not revert to Hidalgo County.
Attorney General's Opinion C-760 (1966).
                              SUMMARY
          The Hidalgo County Housing Authority has no
     statutory authority to dispose of any property by
     transferring it without consideration to a non-
     profit organization.
                                     4
                                 You& very truly,



                                         ey General of Texas

Prepared by Linward Shivers
Assistant Attorney General



                                -4516-
Honorable Oscar B. McInnis, page 3 (M-925)


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
w. E. Allen, Co-Chairman
Melvin Corley
Austin Bray
Howard Fender
Wardlow Lane
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                                -4517-